Citation Nr: 0324272	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
gastrointestinal disorder due to medication as secondary to 
service-connected compression fracture of the thoracolumbar 
spine.  

2.  Entitlement to service connection for organic brain 
syndrome.  

3.  Entitlement to service connection for a chronic neck 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the RO in St. 
Petersburg, Florida, which denied service connection for a 
gastrointestinal disorder and also denied service connection 
for organic brain syndrome.  This case is also on appeal from 
a September 2001 rating decision by the RO in St. Petersburg, 
Florida, which denied service connection for a neck disorder 
and found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
right shoulder injury.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In a rating decision dated September 2001, the RO denied 
entitlement to service connection for the residuals of injury 
to the veteran's neck and right shoulder.  While in October 
2001, the veteran voiced his disagreement with that denial of 
benefits, the RO has yet to issue a Statement of the Case on 
those issues.  This must be accomplished prior to a final 
adjudication of the veteran's claims for service connection 
for a chronic neck disorder and the residuals of right 
shoulder injury.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

While this file was in the possession of the Board, 
additional development was undertaken.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Court held, in essence, that 
evidence obtained by the Board could not be considered by the 
Board without first remanding the case to the AOJ (agency of 
original jurisdiction) for initial consideration.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains 
a further duty to assist the veteran on 
his claims for entitlement to service 
connection for gastrointestinal 
disorder, organic brain syndrome, a 
neck disorder and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to 
service connection for the residuals of 
a right shoulder injury.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The RO should issue a Statement of 
the Case on the issues of service 
connection for a chronic neck disorder, 
and whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
residuals of a right shoulder injury.  
Accompanying that Statement of the Case 
should be notice to the veteran of his 
appellate rights, and of the need to 
timely file a Substantive Appeal in order 
to perfect his claims.  The Statement of 
the Case must contain notice of all 
relevant actions taken on the veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  

3.  The RO should review all evidence 
received since the issuance of the 
statement of the case regarding the 
issues of service connection for a 
gastrointestinal disorder and organic 
brain syndrome.  If these issues remain 
denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



